Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 1 of 22 PageID #: 137



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x

  Jay WINEGARD, on behalf of himself
  and all others similarly situated,
                                                      MEMORANDUM & ORDER
                         Plaintiff,                  19-CV-04420(EK)(RER)

                  -against-

  NEWSDAY LLC d/b/a NEWSDAY,

                         Defendant.

------------------------------------x
ERIC KOMITEE, United States District Judge:

             Title III of the Americans with Disabilities Act

 (“ADA”) prohibits discrimination against the disabled “in the

 full and equal enjoyment of the goods, services, facilities,

 privileges, advantages, or accommodations of any place of public

 accommodation.”     42 U.S.C. § 12182(a).      This case presents the

 question of whether a website constitutes a “place of public

 accommodation” under the ADA.

             The Second Circuit has not squarely resolved that

 question.    As discussed below, district courts in this Circuit

 have generally concluded that a website does qualify as such —

 at least when the site in question serves as an adjunct to a

 brick-and-mortar business.       The majority of circuit courts,

 however, have held that websites are not places of public

 accommodation.     The Supreme Court recently declined to take up
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 2 of 22 PageID #: 138



 the question.    See Robles v. Domino’s Pizza, LLC, 913 F.3d 898

 (9th Cir. 2019), cert. denied, 140 S. Ct. 122 (2019).

            Given that the Second Circuit has not spoken

 definitively, I consider the statute’s text and its context, as

 well as the history of the term “place of public accommodation.”

 I also consider the closest Second Circuit authority — the case

 of Pallozzi v. Allstate Life Insurance Co., 198 F.3d 28 (2d Cir.

 1999).   Reading these sources, I am constrained to conclude that

 the ADA excludes, by its plain language, the websites of

 businesses with no public-facing, physical retail operations

 from the definition of “public accommodations.”          I therefore

 grant Defendant’s motion to dismiss.

                              I.    Background
            The following facts are taken from the complaint and

 assumed to be true for purposes of this motion.          Jay Winegard is

 a deaf individual residing in Queens, New York.          He brings this

 action on behalf of himself and others against Newsday, a local

 newspaper company.     Newsday distributes its newspaper throughout

 New York, but it operates no physical retail operations.            Its

 print newspaper is also available on Newsday’s website,

 www.newsday.com, along with other web-based content.           Winegard

 alleges that he visited Newsday’s website to watch various

 videos, including programs entitled “Dumpling Craze Hits Long




                                      2
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 3 of 22 PageID #: 139



 Island: Feed Me TV” and “High and Mighty: Feed Me TV,” but was

 unable to view them because the videos lacked closed captioning.

            Plaintiff alleges that Newsday is violating the ADA by

 denying deaf and hard-of-hearing individuals equal participation

 in watching videos on its website, 42 U.S.C. § 12182(b)(1)(A),

 and failing to make reasonable modifications to the videos to

 afford access, id. § 12182(b)(2)(A)(ii).          These claims are

 combined in Winegard’s First Cause of Action, and all stand or

 fall on whether Newsday’s website is a “place of public

 accommodation.”     Id. § 12182(a).       Winegard also brings claims

 under the New York State and New York City human rights laws.

            Defendant now moves to dismiss the complaint for lack

 of standing and failure to state a claim.

                              II.   Discussion
 A.   Standing

            Newsday first contends that Plaintiff lacks standing

 because the videos in question are available on YouTube, in

 addition to Newsday’s website, and YouTube offers closed

 captioning.     Because he could have viewed the videos elsewhere,

 Defendant argues, Plaintiff has suffered no “concrete” harm, and

 therefore cannot allege an injury-in-fact sufficient to satisfy

 the Article III standing requirements set out in Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016).




                                       3
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 4 of 22 PageID #: 140



             This argument strikes the Court as analogous to

 arguing, in the case of an alleged physical barrier, that a

 disabled person suffers no injury sufficient to confer standing

 so long as an accessible store down the block offers the same

 product.    Plaintiff cites no authority for the proposition that

 a competitor’s accessibility deprives an otherwise aggrieved

 plaintiff of standing, and this Court is aware of none.            Cf.

 Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012)

 (“Demonstrating that the defendant’s allegedly unlawful conduct

 caused injury to the plaintiff . . . is thus generally an

 essential component of Article III standing.” (emphasis added)).

 Defendant’s motion to dismiss for lack of jurisdiction is

 therefore denied, and I proceed to consider Defendant’s motion

 to dismiss for failure to state a valid ADA claim.

 B.   Americans with Disabilities Act

             The ADA is a “broad mandate” with a “sweeping purpose”

 — it “forbids discrimination against disabled individuals in

 major areas of public life, among them employment (Title I of

 the Act), public services (Title II), and public accommodations

 (Title III).”    PGA Tour, Inc. v. Martin, 532 U.S. 661, 675

 (2001).    “As a remedial statute, the ADA must be broadly

 construed to effectuate its purpose of providing a clear and

 comprehensive national mandate for the elimination of

 discrimination against individuals with disabilities.”            Noel v.

                                      4
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 5 of 22 PageID #: 141



 N.Y.C. Taxi & Limousine Comm'n, 687 F.3d 63, 68 (2d Cir. 2012)

 (internal quotation marks omitted).

            As noted above, the ADA’s prohibitions on

 discrimination do not apply to all businesses.          They apply to

 places of public accommodation: “No individual shall be

 discriminated against on the basis of disability in the full and

 equal enjoyment of the goods, services, facilities, privileges,

 advantages, or accommodations of any place of public

 accommodation by any person who owns, leases (or leases to), or

 operates a place of public accommodation.”          42 U.S.C § 12182(a)

 (emphases added).

 C.   The Statute’s Text and History

      1.    “Public Accommodation”

            The phrase “public accommodation” has a long history.

 At common law, it referred to the particular subset of

 businesses that had heightened duties of service — often

 relating to lodging and transportation — because of the public

 nature of their physical facilities.        Vandewater v. Mills, 60

 U.S. 82, 87 (1856) (passenger steamships were “for the public

 accommodation”); Fanning v. Gregoire, 57 U.S. 524, 529 (1853)

 (ferries); Proprietors of Charles River Bridge v. Proprietors of

 Warren Bridge, 36 U.S. 420, 554 (1837) (bridge).

            Antidiscrimination statutes like the ADA have used the

 term “place of public accommodation” for over a century.            A New

                                      5
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 6 of 22 PageID #: 142



 York statute passed in 1895, for example, required that all

 persons “be entitled to the full and equal accommodations,

 advantages, facilities and privileges of inns, restaurants,

 hotels, eating houses, bath houses, barber shops, theatres,

 music halls, public conveyances on land and water, and all other

 places of public accommodation or amusement.”          Burks v. Bosso,

 180 N.Y. 341, 342-43 (1905).       The scope of businesses covered

 has grown over time to include other types of public

 entertainment and service facilities.         But it has not expanded

 to include every type of business operation.

            The ADA’s definition of “public accommodation” is

 consistent with this history.       Section 301 of Title III of the

 ADA, 42 U.S.C. § 12181(7), contains that definition.           In

 considering whether it extends to intangible spaces, it is worth

 setting out the definition in its entirety.          It reads:

       (7) Public accommodation. The following private entities
            are considered public accommodations for purposes of
            this subchapter, if the operations of such entities
            affect commerce—
            (A)   an inn, hotel, motel, or other place of lodging,
                  except for an establishment located within a
                  building that contains not more than five rooms
                  for rent or hire and that is actually occupied by
                  the proprietor of such establishment as the
                  residence of such proprietor;
            (B)   a restaurant, bar, or other establishment serving
                  food or drink;




                                      6
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 7 of 22 PageID #: 143



            (C)   a motion picture house, theater, concert hall,
                  stadium, or other place of exhibition or
                  entertainment;
            (D)   an auditorium, convention center, lecture hall,
                  or other place of public gathering;
            (E)   a bakery, grocery store, clothing store, hardware
                  store, shopping center, or other sales or rental
                  establishment;
            (F)   a laundromat, dry-cleaner, bank, barber shop,
                  beauty shop, travel service, shoe repair service,
                  funeral parlor, gas station, office of an
                  accountant or lawyer, pharmacy, insurance office,
                  professional office of a health care provider,
                  hospital, or other service establishment;
            (G)   a terminal, depot, or other station used for
                  specified public transportation;
            (H)   a museum, library, gallery, or other place of
                  public display or collection;
            (I)   a park, zoo, amusement park, or other place of
                  recreation;
            (J)   a nursery, elementary, secondary, undergraduate,
                  or postgraduate private school, or other place of
                  education;
            (K)   a day care center, senior citizen center,
                  homeless shelter, food bank, adoption agency, or
                  other social service center establishment; and
            (L)   a gymnasium, health spa, bowling alley, golf
                  course, or other place of exercise or recreation.

            The limitation emerging from this definition is

 unmistakable.    The definition contains twelve subparagraphs,

 each followed by a general residual clause.          Those subparagraphs

 contain a total — by my count — of fifty specific examples.             Of




                                      7
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 8 of 22 PageID #: 144



 those fifty examples, at least forty-nine indisputably relate to

 physical places. 1

             This limitation was obviously deliberate.          Congress

 could easily have said “all businesses operating in interstate

 commerce,” or referred to all “retail” or “service” operations.

 But it chose instead to focus on physical places.            At a more

 specific level, if Congress had wanted to capture business

 operations rather than places, it would have said “accounting

 firm or law firm,” rather than using the clunkier phrase “office

 of an accountant or lawyer,” for example; and it would have said

 “health care practice” rather than “office of a health care

 provider.”    Apropos of this case, Congress could easily have

 included “newspapers.”      It did not.     These choices demonstrate

 Congress’s decision to apply the ADA’s anti-discrimination

 provision to physical places rather than business operations

 generally.

             Some courts have written that the ADA’s framers could

 not have anticipated the world wide web when they crafted the



       1
         Some courts have noted that “travel service” does not invariably refer
 to a physical space, though there is no suggestion in the statute (or in
 logic) that a travel service must be a virtual operation. Read in context,
 “travel service” appears to refer to travel agencies and to facilities — such
 as American Express counters — offering traveler’s cheques, currency-exchange
 services and the like. These businesses commonly operated out of physical
 facilities when the ADA was adopted, and still do (albeit in lesser numbers).
 See, e.g., Liberty Travel: Our Story, Liberty Travel (Liberty opened its
 first travel agent storefront in 1951, and continues to offer locations
 throughout the United States), https://www.libertytravel.com/about (last
 visited August 16, 2021).

                                       8
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 9 of 22 PageID #: 145



 “public accommodation” definition in 1990. 2         This is not really

 true. 3   But even if it were, there were countless other types of

 businesses operating outside of brick-and-mortar premises in

 1990, including some that had been in operation for decades.

 The Sears Roebuck catalog, for example, dated to 1888.             See

 History of the Sears Catalog, Sears Archives, (“In 1888, Richard

 Sears first used a printed mailer to advertise watches and

 jewelry . . . .     The time was right for mail order

 merchandise.”); 4 see also An Inside Look at an Outdoor Icon, L.L.



       2
         See, e.g., Nat’l Ass’n of the Deaf v. Netflix, Inc., 869 F. Supp. 2d
 196, 200 (D. Mass. 2012) (observing that “web-based services did not exist
 when the ADA was passed in 1990 and, thus, could not have been explicitly
 included in the Act”); Nat'l Fed'n of the Blind v. Scribd Inc., 97 F. Supp.
 3d 565, 575 (D. Vt. 2015) (“When [the ADA] was enacted Congress had no
 conception of how the Internet would change global commerce.”).
       3
         By 1990, the internet had been in development for decades, with the
 U.S. government leading the effort. And Congress knew well by 1990 that the
 internet was coming. The Senate held hearings in 1989 “to explore the
 potential of a national information superhighway.” Jeffery Kahn, Building
 and Rescuing the Information Superhighway, Berkeley Lab ScienceBeat,
 https://www2.lbl.gov/Science-Articles/Archive/information-superhighway.html
 (last visited August 16, 2021); see also H.R. Sub. Comm. on Science Space and
 Technology, 100th Congress, Rep. on High Performance Computing (1989). The
 internet was then, of course, “still in its earliest incarnation.” John
 Markoff, Ideas & Trends: Scientists Share Data at Speed of Light, N.Y. TIMES
 (June 4, 1989), https://www.nytimes.com/1989/06/04/weekinreview/ideas-trends-
 scientists-share-data-at-speed-of-light.html; see also id. (“Senator Albert
 Gore Jr., a Tennessee Democrat, has introduced a bill . . . that would create
 a data ‘superhighway’ to link scientists . . . . The plan is to speed the
 exchange of data by thousands of times.”). But retailers’ embrace of the
 internet followed soon thereafter. See, e.g., Peter H. Lewis, Attention
 Shoppers: Internet Is Open, N.Y. TIMES, Aug. 12, 1994,
 https://www.nytimes.com/1994/08/12/business/attention-shoppers-internet-is-
 open.html.
       4
         See http://www.searsarchives.com/catalogs/history.htm (last visited
 August 16, 2021). “Reflecting modern trends in retailing, the [Sears]
 company decided to stop producing the general catalog in 1993” — after the
 adoption of the ADA. Id. (noting that Sears continued offering “many [other]
 specialty catalogs” after that point).


                                       9
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 10 of 22 PageID #: 146



 Bean (L.L.’s circulars evolved into a catalog by 1927); 5 How

 America Fell in and out of Love with J. Crew, CNN (J. Crew

 “relaunched” as a catalog-only retailer in 1983); 6 ‘8 CDs for a

 Penny’ Company Files for Bankruptcy, NPR (Columbia House started

 selling vinyl records via mail order in 1955); 7 Don’t Judge the

 Book-of-the-Month Club by Its Cover, Smithsonian Magazine (Book-

 of-the-Month-Club began its subscription service in 1926); 8

 QVC.com (television shopping channel’s first broadcast was in

 1986); 9 History of As Seen on TV, As Seen on TV (first “As-Seen-

 on-TV” infomercial aired in the mid-1950s). 10            If Congress had

 intended, it could easily have required catalogs to be printed

 in Braille and TV shows to include closed captioning by

 including such media within the scope of “public

 accommodations.” 11



       5
         https://www.llbean.com/llb/shop/516918?nav=ln-516917 (last visited
 August 16, 2021).
       6
         https://www.cnn.com/style/article/j-crew-bankruptcy-fashion-
 history/index.html (last visited August 16, 2021).
       7
         https://www.npr.org/sections/thetwo-way/2015/08/11/431547925/8-cds-
 for-a-penny-company-files-for-bankruptcy (last visited August 16, 2021).
       8
         https://www.smithsonianmag.com/smart-news/dont-judge-book-month-club-
 its-cover-180962382/ (last visited August 16, 2021).
       9
            https://corporate.qvc.com/ (last visited August 16, 2021).
       10
         https://www.asseenontvwebstore.com/category-s/127.htm (last visited
 August 16, 2021).
       11
         The ADA was amended in 2008. See ADA Amendments Act of 2008, Pub. L.
 110-325, 112 Stat. 3553 (2008). If websites had indeed been overlooked in
 the 1990 bill simply because the internet was in its infancy, Congress could


                                          10
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 11 of 22 PageID #: 147



             Plaintiff argues that Newsday’s website falls within

 four specific residual clauses in Section 12181: that it is a

 “place[] of exhibition or entertainment”; a “place[] of

 recreation”; a “sales or rental establishment”; and a “service

 establishment[].”      See Compl. ¶ 11 (referring to 42 U.S.C.

 § 12181(7)(C), (I), (E), and (F)); see also Plaintiff’s

 Memorandum of Law in Opposition to Defendant’s Motion to Dismiss

 the Complaint (“Pl.’s Opp.”) at 1, ECF No. 16 (citing 42 U.S.C.

 § 12181(7)(E)).     But these general clauses must be read in light

 of the specific lists they follow.         The maxim ejusdem generis

 teaches that a residual clause’s meaning should be confined to

 the characteristics of the specific items listed before it.

 E.g., Hall St. Assocs. v. Mattel, 552 U.S. 576, 586 (2008)

 (“[W]hen a statute sets out a series of specific items ending

 with a general term, that general term is confined to covering

 subjects comparable to the specifics it follows.”); see also

 Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 114–15 (2001)

 (“[W]here general words follow specific words in a statutory

 enumeration, the general words are construed to embrace only

 objects similar in nature to those objects enumerated by the



 have amended the definition to clarify their inclusion with the later
 amendment. The fact that it did not — even after cases like Weyer, 198 F.3d
 at 1114 and Ford, 145 F.3d at 614 were decided — cuts against the Plaintiff’s
 position. Monessen Sw. Ry. Co. v. Morgan, 486 U.S. 330, 338 (1988) (“We have
 recognized that Congress’ failure to disturb a consistent judicial
 interpretation of a statute may provide some indication that Congress at
 least acquiesces in, and apparently affirms, that interpretation.”).

                                      11
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 12 of 22 PageID #: 148



 preceding specific words.” (quoting 2A N. Singer, Sutherland on

 Statutes and Statutory Construction § 47.17 (1991)).

             Other circuits have applied this maxim (or the related

 doctrine of noscitur a sociis) to hold that Section 12181(7) is

 limited to physical places. 12      E.g., Weyer v. Twentieth Century

 Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir. 2000) (“All the

 items on this list . . . have something in common.           They are

 actual, physical places . . . .”); Ford v. Schering–Plough

 Corp., 145 F.3d 601, 614 (3d Cir. 1998) (“Pursuant to the

 doctrine of noscitur a sociis . . . we do not find the term

 ‘public accommodation’ or the terms in 42 U.S.C. § 12181(7) to

 refer to non-physical access or even to be ambiguous as to their

 meaning.”); see also Thorne v. Boston Mkt. Corp., 469 F. Supp.

 3d 130, 140 (S.D.N.Y. 2020) (“The subject of the residual clause

 is ‘establishment,’ not the ‘food or drink’ that is being

 ‘served.’    Therefore, based on the text of the statute alone, a

 gift card does not plausibly fall into the scope of the text’s

 definition of a ‘public accommodation.’” (cleaned up)).            All the




       12
         The maxim of noscitur a sociis provides that individual items
 appearing in a list should be read to share common attributes. E.g., S.D.
 Warren Co. v. Maine Bd. of Env’t Prot., 547 U.S. 370, 378 (2006); see also
 Beecham v. United States, 511 U.S. 368, 371 (1994) (“That several items in a
 list share an attribute counsels in favor of interpreting the other items as
 possessing that attribute as well.”). When an enumerated item in a statutory
 list has multiple definitions, the word should be read according to the
 definition most similar to the nearby words’ meanings. See Dole v. United
 Steelworkers of Am., 494 U.S. 26, 36 (1990).


                                      12
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 13 of 22 PageID #: 149



 specific examples preceding Section 12181’s residual clauses

 refer to brick-and-mortar locations.         Applying the maxims of

 ejusdem generis and noscitur a sociis, the residual clauses must

 be read to reach only “public accommodation[s]” of the same

 type.

             Other courts reading the ADA definition’s text have

 come to the same conclusion.        For example, the Eleventh Circuit

 in Gil v. Winn-Dixie Stores, Inc. looked only to the

 “unambiguous and clear” plain language of Title III.            993 F.3d

 1266, 1276–77 (11th Cir. 2021).        The twelve subparagraphs in

 Section 12181(7), it observed, list only “tangible, physical

 places” and no “intangible places or spaces.”           Id.   A “public

 accommodation” is thus “limited to actual, physical places.”

 Id.

       2.    “Place Of”
             All this is clear enough even before we get to the

 statute’s use of the phrase “place of” to modify the term

 “public accommodation.”       Set together in sequence, the

 collective phrasing leaves no doubt that Section 12182(a) was

 not meant to reach the website of a business like Newsday.

 Dictionaries overwhelmingly define “place” to mean a physical

 location.    Webster’s Third, for example, begins with the

 following definitions: “1. open space in a city, space,

 locality”; “1.a. a way for admission or transit”; “1.b. physical


                                      13
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 14 of 22 PageID #: 150



 environment”; “1.c. physical surroundings.”          Webster’s Third New

 International Dictionary 1727 (2002).         Webster’s Second,

 similarly, begins with: “An open space, or square, in a city or

 town.”    Webster’s Second New International Dictionary 1877

 (1945).

             Other courts looking to the definition of “place” have

 come to similar understandings.        In 2017, the Federal Circuit

 addressed the phrase “regular and established place of business”

 in 28 U.S.C. § 1400, which governs venue in patent infringement

 cases.    In re Cray, Inc., 871 F.3d 1355 (Fed. Cir. 2017).           In

 holding that “regular and established place of business”

 requires a “physical place,” the court wrote:

           The statute requires a “place,” i.e., “[a]
           building or a part of a building set apart for
           any purpose” or “quarters of any kind” from
           which business is conducted. William Dwight
           Whitney, The Century Dictionary, 732 (Benjamin
           E. Smith, ed. 1911); see also Place, Black’s Law
           Dictionary (1st ed. 1891) (defining place as a
           “locality, limited by boundaries”). The statute
           thus cannot be read to refer merely to a virtual
           space or to electronic communications from one
           person to another.

 Id. at 1362 (emphasis added); see also, e.g., Magee v. Coca-Cola

 Refreshments USA, Inc., 833 F.3d 530, 534-35 (5th Cir. 2016)

 (“Webster’s Third New International Dictionary defines . . .

 ‘place’ as ‘a building or locality used for a special purpose.’

 . . . .    Black's Law Dictionary defines ‘place of business’ as

 ‘[a] location at which one carries on a business.’”).

                                      14
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 15 of 22 PageID #: 151



             The United States Supreme Court has not reached the

 precise ADA question presented here.         But it has read the word

 “place” to invoke a “physical location” in the exact phrase —

 “place of public accommodation” — at issue in this case.             Boy

 Scouts of America v. Dale, 530 U.S. 640 (2000), involved the

 constitutionality of a state law: the Court considered whether

 New Jersey had violated the First Amendment’s right of

 expressive association in applying its public-accommodations law

 to a private membership group.        Writing for the majority, Chief

 Justice Rehnquist noted that “[s]tate public accommodations laws

 were originally enacted to prevent discrimination in traditional

 places of public accommodation — like inns and trains.”            Id. at

 656.   While acknowledging that state-law definitions had

 expanded over the years, the majority nevertheless appeared

 taken aback that New Jersey’s Supreme Court had “applied its

 public accommodations law to a private entity without even

 attempting to tie the term ‘place’ to a physical location.”             Id.

 at 657.    This observation, made after the adoption of the ADA in

 1990, affirms that “places” of public accommodation are

 presumptively physical locations, at least in federal court.

             The Supreme Court went on to consider the phrase

 “place of public accommodation” again a year later — this time

 in the context of the ADA itself.         In determining whether a ban

 on using golf carts discriminated against a golfer who could not

                                      15
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 16 of 22 PageID #: 152



 walk the entire course, the Supreme Court began with a focus on

 “place”: “The [PGA Tour] events occur on ‘golf course[s],’ a

 type of place specifically identified by the Act as a public

 accommodation.”     PGA Tour, Inc., 532 U.S. at 677 (2001)

 (emphasis added).

             For these reasons, I conclude that the text of the

 ADA’s definition of “public accommodation” clearly refers to

 physical places, and does not include stand-alone websites.

 D.   Pallozzi

             Most district court cases reaching the opposite

 conclusion in this Circuit have done so in reliance on the

 Second Circuit’s decision in Pallozzi v. Allstate Life Insurance

 Co., 198 F.3d 28 (2d Cir. 1999).          But Pallozzi does not compel

 an outcome at odds with the plain-text reading above.

             Pallozzi involved a lawsuit against an insurance

 company that refused to issue a policy based on the plaintiffs’

 mental-health diagnoses.       The holding did not turn on the

 definition of “place of public accommodation” in Section

 12181(7).    There was no dispute that an “insurance office”

 qualifies as such, given that it is listed explicitly among the

 specific examples in Section 12181(7)(F).          198 F.3d at 32 (“We

 start with the fact that Title III specifies an ‘insurance




                                      16
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 17 of 22 PageID #: 153



 office’ as a ‘public accommodation.’”). 13        Having accepted that

 an insurance office is a “public accommodation,” the Court of

 Appeals turned to the application of Section 12182(a) (“No

 individual shall be discriminated against on the basis of

 disability in the full and equal enjoyment of the goods,

 services, facilities, privileges, advantages, or accommodations

 of any place of public accommodation . . . .”).

             The Court of Appeals’ analysis thus focused on whether

 an insurance policy is a “good” or “service” of an insurance

 office.    Unsurprisingly, the court concluded that the “full and

 equal enjoyment” of an insurer’s “goods and services” extends to

 the consumption of insurance policies.         The panel held that

 “Title III does regulate the sale of insurance policies in

 insurance offices.”      Id. at 33 (emphasis added).       The physical

 place, per Pallozzi, is a condition precedent; once that

 condition is satisfied, the goods and services sold by that

 place of public accommodation are swept within the ADA’s remit.

             But those goods and services are not covered by the

 ADA unless and until the “place of public accommodation” test is

 satisfied.    That condition is not satisfied here; there is no



       13
          42 U.S.C. § 12181(7)(F) identifies the following as public
 accommodations: “a laundromat, dry-cleaner, bank, barber shop, beauty shop,
 travel service, shoe repair service, funeral parlor, gas station, office of
 an accountant or lawyer, pharmacy, insurance office, professional office of a
 health care provider, hospital, or other service establishment.” (Emphasis
 added.)

                                      17
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 18 of 22 PageID #: 154



 allegation that Newsday operates public-facing, physical places

 in which newspapers — or any other goods or services — are

 sold. 14

             In that regard, Pallozzi’s holding (and its

 application to this case) is consistent with the decisions of

 other circuits considering the applicability of the ADA to

 insurance policies.      In Weyer v. Twentieth Century, for example,

 the Ninth Circuit held that an employer-issued insurance policy

 is not covered under the ADA.        198 F.3d at 1114.     Under the

 statute, according to Weyer, “some connection between the good

 or service complained of and an actual physical place is

 required.”    Id.   And that requirement could not be satisfied

 when the insurance policy in question was not being sold by an

 insurance office.      Likewise, in Parker v. Metropolitan Life

 Insurance Co., the Sixth Circuit held that “a public

 accommodation is a physical place.”         121 F.3d 1006, 1010-11 (6th

 Cir. 1997).     “A benefit plan offered by an employer” was not

 covered, therefore, because it was “not a good offered by a

 place of public accommodation.”        Id. (noting that a “public

 accommodation is a physical place”); see also Ford, 145 F.3d at




       14 Plaintiff argues that Newsday “has its own television and
 video/internet studio in addition to its publishing and adverting production
 facilities and offices.” Opp. at 5. But Plaintiff does not allege that
 these facilities are open to Newsday’s customers, or that Newsday sells its
 newspapers (or any other “goods” or “services”) at those locations.

                                      18
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 19 of 22 PageID #: 155



 612-13 (plaintiff who received disability benefits through her

 employer was not “discriminated against in connection with a

 public accommodation” because “she had no nexus to [the

 insurance company’s] ‘insurance office’”).

             At most, therefore, Pallozzi supports the conclusion

 that websites are swept up in Title III when they offer the same

 “goods and services” as the business’s brick-and-mortar

 operation.    Other courts have reached similar conclusions in

 applying the ADA to the websites of businesses that do maintain

 public-facing, physical storefronts (unlike Newsday).            See,

 e.g., Domino's Pizza, 913 F.3d at 905–06 (holding that the ADA

 applies to Domino’s website and app, which “facilitate access to

 the goods and services of a place of public accommodation —

 Domino’s physical restaurants”).          In Suvino v. Time Warner

 Cable, Inc., No. 16-CV-7046, 2017 WL 3834777, at *2 (S.D.N.Y.

 Aug. 31, 2017), the court seems to have read Pallozzi just as I

 do, on its way to holding that the ADA applied to Time Warner

 Cable’s website because the “website functionalities . . . are

 among the service features sold through the physical locations

 and thus are an aspect of the goods and services offered by the

 stores as public accommodations.”

             To be sure, several district courts in this Circuit

 have concluded that a website is a place of public accommodation

 in its own right, whether or not it is attached to a brick-and-

                                      19
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 20 of 22 PageID #: 156



 mortar business.     See, e.g., Winegard v. Crain Commc'ns, Inc.,

 No. 20-CV-1509, 2021 WL 1198960, at *2 (S.D.N.Y. Mar. 30, 2021);

 Thorne v. Formula 1 Motorsports, Inc., No. 19-CV-1077, 2019 WL

 6916098, at *2 (S.D.N.Y. Dec. 19, 2019); Andrews v. Blick Art

 Materials, LLC, 268 F. Supp. 3d 381, 386 (E.D.N.Y. 2017). 15             But

 these cases rely heavily on Pallozzi.          See, e.g., Winegard, 2021

 WL 1198960, at *2 (“Following the Second Circuit’s decision in

 Pallozzi[,] . . . many courts in this circuit, including this

 one, have held that websites qualify as places of public

 accommodation under the ADA.”). 16         And as indicated above, I do

 not read Pallozzi to dictate this conclusion. 17



       15
          These observations in Thorne and Blick Art were dicta: both companies
 did have physical facilities, so there was no need for these courts to decide
 whether websites are “places of public accommodation” on a stand-alone basis.
 See Thorne, 2019 WL 6916098, at *1 (Formula 1 “advertises, markets,
 distributes, and sells boats and boating accessories at physical locations
 located in New York”); Blick Art, 268 F. Supp. 3d at 386 (“Blick owns and
 operates nationwide brick-and-mortar retail stores that sell art supplies.”).
       16
         The plaintiff in Winegard v. Crain Communications is the same
 Winegard as in this case. By this Court’s count, Mr. Winegard had filed at
 least forty-four ADA lawsuits in this district alone as of August 16, 2021.
       17
         These cases are actually expanding Pallozzi’s holding. And they do
 so while offering no limiting principle for the expansion. Many of these
 cases suggest that every website is a “place of public accommodation.” See,
 e.g., Winegard, 2021 WL 1198960, at *2 (“Following [Pallozzi], . . . many
 courts in this circuit, including this one, have held that websites qualify
 as places of public accommodation under the ADA.”); Thorne, 2019 WL 6916098,
 at *2 (“Following Pallozzi, multiple district courts in this circuit have
 held that websites qualify as places of public accommodation under the ADA.
 . . . This Court concurs.”). Absent some limiting principle, this would
 mean that every operator of a website — every blogger, vlogger, and the like
 — must provide closed captioning and any other accommodation required by the
 ADA.

       Some authorities suggest a possible limitation on this rule — namely,
 that the ADA applies only to websites that offer “goods and services.” See,


                                       20
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 21 of 22 PageID #: 157



             In addition to relying on Pallozzi, some of these

 cases invoke policy arguments — as the Plaintiff does here.

 See, e.g., Scribd Inc., 97 F. Supp. 3d at 575 (“Now that the

 Internet plays such a critical role in the personal and

 professional lives of Americans, excluding disabled persons from

 access . . .     would defeat the purpose of this important civil

 rights legislation.”).      But “considerations of policy divorced

 from the statute’s text and purpose could not override its

 meaning.”    United States v. Tohono O’Odham Nation, 131 S. Ct.

 1723, 1731 (2011).      And courts are perhaps especially ill-

 equipped to make policy in the ADA context.          See, e.g., George

 v. Bay Area Rapid Transit, 577 F.3d 1005, 1012–13 (9th Cir.

 2009) (expansive interpretations of ADA can be “problematic”

 because “courts are ill-equipped . . . to make what amount to

 engineering, architectural, and policy determinations as to

 whether a particular design feature is feasible and desirable”)

 (quoting Indep. Living Res. v. Oregon Arena Corp., 982 F. Supp.

 698, 746 (D. Or. 1997)).


 e.g., Del-Orden v. Bonobos, Inc., No. 17-CV-2744, 2017 WL 6547902, at *5
 (S.D.N.Y. Dec. 20, 2017) (stating that following Pallozzi, “four district
 courts in this Circuit . . . have each held . . . that Title III extends to
 online fora offering goods and services”) (emphasis added)); 75 Fed. Reg.
 43460-01 (July 6, 2010) (“The Department [of Justice] believes that [T]itle
 III reaches the Web sites of entities that provide goods or services that
 fall within the 12 categories of ‘public accommodations,’ as defined by the
 statute and regulations.” (emphasis added)). But the textual basis for this
 limitation in the ADA is unclear. Section 12182(a), for example, prohibits
 discrimination not only in the enjoyment of goods and services, but also in
 the enjoyment of the “facilities” and “privileges” of every place of public
 accommodation.

                                      21
Case 1:19-cv-04420-EK-RER Document 18 Filed 08/16/21 Page 22 of 22 PageID #: 158



             Having dismissed the federal claims, I decline to

 exercise supplemental jurisdiction over the state-law claims.

 28 U.S.C. § 1367(c); see also Motorola Credit Corp. v. Uzan, 388

 F.3d 39, 56 (2d Cir. 2004) (“[O]ur Court has held, as a general

 proposition, that ‘if [all] federal claims are dismissed before

 trial, . . . the state claims should be dismissed as well.’”

 (emphasis omitted)).

                               III. Conclusion

             The issue decided here is of course a matter of

 significant importance for the deaf and hard-of-hearing

 community, and also for almost any business that would develop

 or maintain a website.      In the end, this is an issue for

 Congress to resolve, and Congress did so in 1990 when it

 restricted the ADA’s application to the operation of physical

 premises.    For the foregoing reasons, the Defendant’s motion to

 dismiss is granted.      The Clerk of Court is respectfully directed

 to enter judgment and close this case.


             SO ORDERED.



                                     /s Eric Komitee___________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      August 16, 2021
             Brooklyn, New York

                                      22
